DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: The newly added reference of JP_01312054_A was found within the “Korean Application No. 10-2019-7031965, Office Action, mailed on 3/26/21, 11 pages” as indicated in the IDS filed on 4/22/21.
Response to Amendment
The Examiner acknowledges the remarks filed on 4/22/21. Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadali USPA_20160355915_A1 in view of Legresy USPN_5616190.
1.	Regarding Claims 1-6 and 11-16, Kadali discloses an aluminum alloy and a method of making thereof (Title) that can be used in products such as in applications of electronics, industrial applications (corresponds to claimed architectural product), and automotive applications (Abstract) in the form of sheets (paragraph 0034).  Kadali further discloses that its aluminum alloy sheet can undergo anodizing (paragraphs 0016, 0017, 0056, and 0057).  Kadali also discloses that said sheets can have a yield strength ranging from 200 – 350 MPa and a tensile elongation of greater than 22% (Figure 11 and paragraph 0040).  Kadali discloses that said aluminum alloy can comprise 0.05 wt% of Si, 0.08 wt% of Fe, 0-0.6 wt% of Cu, 0-0.6 wt% of Mn, 4 wt% of Mg, 0-0.25 wt% of Cr, 0-0.20 wt% of Zn, 0-0.15 wt% of Ti, up to 0.15 wt% of impurities, with the remainder as Al (Claim 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
2.	However, Kadali does not disclose the claimed range for Mg.
3.	Legresy discloses that a magnesium content of preferably less than 3.2 % reduces the risk of segregation during casting (column 4, lines 6-9).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Mg concentration, of Kadali, by using a concentration Legresy.  One of ordinary skill in the art would have been motivated in doing so in order to reduce the risk of segregation during casting which Kadali uses (paragraphs 0004, 0005, 0033, 0034, 0054, 0055, and Claim 7).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadali USPA_20160355915_A1 in view of Legresy USPN_5616190, as applied to Claims 1-16, and in view of Gupta USPA_20170022592_A1.
5.	Regarding Claims 17-20, Kadali discloses the alloy can be produced by casting (e.g., direct casting or continuous casting), homogenization, hot rolling, cold rolling, and annealing; and products comprising the aluminum alloy as described herein (paragraph 0004).  Kadali also includes an optional first cold rolling step to produce an intermediate gauge, an annealing step, and a second cold rolling step to a final gauge (paragraph 0034).
6.	However, Kadali in view of Legresy does not disclose the claimed scalping step.
7.	Gupta discloses forming aluminum alloy sheets and methods for making thereof (Title) that can comprise a scalping process that is known to one of ordinary skill in the art with standards that are commonly used in the aluminum industry in order to clean and filter impurities for purposes of improving the surface quality (paragraphs 0019 and 0034).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Kadali in view of Legresy, by including the scalping step, of Gupta.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved, cleansed surface quality.
s 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino JP_01312054_A (see attached machine English translation).
9.	Regarding Claims 1 and 2, Hoshino discloses an aluminum alloy comprising 3-6 wt% Mg, 0.15 to 0.30 wt% Mn, 0.02 – 0.05 wt% Cr, 0.005 wt% Fe, 0.005 wt% Si, 0.005 wt% Cu, 0.01 wt% Zn, 0.005 wt% Ti, and 0.011 wt% of other impurities, with the balance being Al (Derwent Abstract). 
10.	Regarding Claims 4-6, Hoshino discloses making magnetic disc products (Derwent Abstract) also anodized sheets (Derwent Abstract and Page 5, lines 178-181).
11.	Regarding Claims 9 and 10, Hoshino discloses a roughnesses within the claimed ranges (Table 2).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino JP_01312054_A (see attached machine English translation), as applied to Claims 1, 2, 4-6, 9, and 10, and in view of Gupta USPA_20170022592_A1.
12.	Regarding Claims 17-20, Hoshino discloses using casting (Page 3, lines 97-109). But doesn’t disclose the additional limitations.
13.	Gupta discloses forming aluminum alloy sheets and methods for making thereof (Title) that can comprise a scalping process that is known to one of ordinary skill in the art with standards that are commonly used in the aluminum industry in order to clean and filter impurities for purposes of improving the surface quality (paragraphs 0019 and 0034).
14.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Hoshino, by including the scalping step, of Gupta.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved, cleansed surface quality.
Response to Arguments
Applicant's arguments, with regards to Kadali in view of Legresy, filed 4/22/21, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 9, 10, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Kadali discloses that the properties of the aluminum alloy are achieved due to the elemental composition of the alloy. See Kadali, paragraph [0020], Specifically, the aim of Kadali is to maintain a balance of high strength, high formability, and corrosion resistance. See Kadali, paragraph [0020].”
The Examiner respectfully submits that Legresy offers a solution for Kadali’s concern of maintaining the balance between high strength and formability by stating: “it is particularly advantageous to have a simultaneous presence of magnesium and manganese satisfying the condition: (3 Mn %+2 Mg %) greater than or equal to 6% and less than or equal to 9% in order to obtain the best compromise between mechanical strength and formability” (column 4, lines 9). Therefore, given that Kadali allows for a Mn of 0.5 wt% while Legresy is suggesting an Mg amount of 3.2 wt%, this would result in (3)*(0.5) + (2)*(3.2) = 7.9. As per Legresy’s disclosure, this balance between Mn and Mg should maintain a balance between strength and formability; thereby fulfilling Kadali’s concern.
Applicants state:  “Kadali provides no teaching or suggestion that the lower limit of Mg is a flexible end point. In fact, throughout its disclosure, Kadali teaches that the claimed amount of Mg from 4.0 wt. % to 7.0 wt. % is critical to achieving the desired properties and states that “[a]s described further below, and as demonstrated in the Examples, the high Mg content results in the desired strength and formability, without compromising the corrosion resistance of the materials.” See Kadali, paragraph [0028], Kadali concludes in paragraph [0049] that high Mg content alloys in the Examples “were consistently higher than that of Alloy A2, which contains Mg in an amount of 4.5 wt. %.” See Kadali, paragraph [0049].”
	The Examiner respectfully submits that the rejection was made under Kadali in view of Legresy.  Although Kadali does prefer having “a high Mg content alloy” of 5.0 wt. % to 7.0 wt. % Mg, this does not necessarily mean that Kadali is teaching away from anything lower than 5 wt%.  A prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Having said this, despite Kadali preferring 5.0 to 7.0 wt% of Mg, it still nevertheless includes a lower limit of 4.0 wt% of Mg within its general embodiments (paragraphs 0004, 0028, Tables 1, 4, and 10, and Claims 1, 5, and 14.  This clearly indicates that Kadali is NOT “teaching away” from using concentrations of Mg lower than 5.0 wt%.  Furthermore, the “Alloy A”, of Legresy, can correspond to Kadali’s embodiment (as found in Claim 1 of Kadali) except for the Mg concentration.  However, Legresy’s broader range allows up to 4.0 wt% of Mg (Abstract) which touches Kadali’s lower range limit as said above.  Thus, there is significant overlap between the two reference’s general embodiments.  Bearing this in mind, Legresy further discloses solving the problem of “segregation” during casting (column 4, lines 6-9) which is a real issue that even Kadali alludes to (paragraph 0037) since Kadali likewise uses casting (paragraphs 0004, 0005, 0033, 0034, 0054, 0055, and Claim 7).  Finally, these two references are not “unrelated” because Kadali’s applications include “recyclable aluminum” applications (paragraph 0003) which would related to Legresy’s “aluminum cans” (Title).  Thus, the suggestion of using lower Mg concentrations, of Legresy, would provide motivation to one of ordinary skill in the art to try in an effort to obtain less segregation during the casting Kadali for its recyclable aluminum applications as well as the ability to maintain strength and formability as explained above in the preceding paragraph.  This would all be expected out of a desire of optimization.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/22/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 28, 2021